Hines, J.
This is the second appearance of this case in this court. 171 Ga. 266. Solomon and the sheriff of Bibb County, the defendants, demurred to the petition on the ground that it set forth no case. The trial court overruled the demurrer, and the defendants excepted. This court affirmed that judgment. The right of the plaintiff to recover upon proof of the allegations of the petition was adjudicated favorably to it by the judgment overruling the demurrer and the judgment of this court affirming the judgment of the trial court; and when the plaintiff introduced evidence substantially proving the case as laid in the petition, and' not negativing in any way the right to recover, and where the defendant offered no evidence, the judge did not err in directing a verdict and *777in entering thereon judgment for the plaintiff. Sims v. Ga. Ry. & El. Co., 123 Ga. 643 (51 S. E. 573); Brooks v. Rawlings, 138 Ga. 310 (75 S. E. 157); Bailey v. Georgia & Florida Ry., 144 Ga. 139 (2) (86 S. E. 326); Hixon v. Hinkle, 156 Ga. 341 (118 S. E. 874). Judgment affirmed.

All the Justices concur.